Case 1:20-cv-24342-RNS Document 23 Entered on FLSD Docket 03/08/2021 Page 1 of 5




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION

                                       Case No. 1:20-cv-24342-RNS

  PAYRANGE, INC.                                      )
                                                      )
                     Plaintiff,                       )
                                                      )
  v.                                                  )
                                                      )
  KIOSOFT TECHNOLOGIES, LLC and                       )
  TECHTREX, INC.,                                     )
                                                      )
                     Defendants.                      )
                                                      )
                                                      )


                   MOTION TO APPEAR PRO HAC VICE,
              CONSENT TO DESIGNATION, AND REQUEST TO
   ELECTRONICALLY RECEIVE NOTICES OF ELECTRONICFILINGS REGARDING
                     CHRISTIAN H. ROBERTSON II

          In accordance with Local Rule 4(b) of the Special Rules Governing the Admission and

  Practice of Attorneys of the United States District Court for the Southern District of Florida, the

  undersigned respectfully moves (1) for the admission pro hac vice of Christian H. Robertson II,

  of Ice Miller LLP, for purposes of appearance as co-counsel on behalf of Defendants KioSoft

  Technologies, LLC and TechTrex, Inc. in the above-styled case only, and (2), pursuant to Rule

  2B of the CM/ECF Administrative Procedures, to permit Christian Robertson to receive

  electronic filings in this case. In support of this motion, the undersigned states as follows:

          1.         Christian Robertson is not admitted to practice in the Southern District of Florida.

  He is a member in good standing of the Bar of the State of Ohio.




  4844-2325-4751.1
Case 1:20-cv-24342-RNS Document 23 Entered on FLSD Docket 03/08/2021 Page 2 of 5




          2.         Movant, John A. Camp of the law firm of Ice Miller LLP, 7300 Biscayne

  Boulevard, Suite 200, Miami, Florida 33138, (305) 341-9055, is a member in good standing of

  the Florida Bar and the United States District Court for the Southern District of Florida,

  maintains an office in this State for the practice of law, and is authorized to file through the

  Court’s electronic filing system. Movant consents to be designated as a member of the Bar of

  this Court with whom the Court and opposing counsel may readily communicate regarding the

  conduct of the case, upon whom filings shall be served, who shall be required to electronically

  file and serve all documents and things that may be filed and served electronically, and who shall

  be responsible for filing and serving documents in compliance with the CM/ECF Administrative

  Procedures. See Section 2B of the CM/ECF Administrative Procedures.

          3.         In accordance with the local rules of this Court, payment of this Court’s $200

  admission fee has been made on Christian Robertson’s behalf.            A certification in accordance

  with Rule 4(b) is attached hereto.

          4.         Christian Robertson, by and through designated counsel and pursuant to Section

  2B, Southern District of Florida, CM/ECF Administrative Procedures, hereby requests the Court

  to provide Notice of Electronic Filings to him at the following e-mail address:

  Christian.Robertson@icemiller.com.

          5.         A proposed order granting the requested relief is attached hereto.

          WHEREFORE, John A. Camp moves this Court to enter an order permitting Christian

  Robertson to appear before this Court on behalf of KioSoft Technologies, LLC and TechTrex,

  Inc. for all purposes relating to the proceedings in the above-styled matter and directing the Clerk

  to     provide        notice     of     electronic       filings   to   Christian       Robertson   at

  Christian.Robertson@icemiller.com.


  4844-2325-4751.1                                     2
Case 1:20-cv-24342-RNS Document 23 Entered on FLSD Docket 03/08/2021 Page 3 of 5




                                     CONSENT TO DESIGNATION

          I hereby consent to the foregoing designation.



  Dated: March 8, 2021                         Respectfully submitted,

                                               s/ John A. Camp
                                               John A. Camp
                                               Florida Bar Number 848115
                                               Email: John.Camp@icemiller.com
                                                       Esther.Rocco@icemiller.com
                                               ICE MILLER LLP
                                               7300 Biscayne Boulevard, Suite 200
                                               Miami, Florida 33138
                                               Telephone: (305) 341-9055

                                               Attorneys for Defendants KioSoft Technologies,
                                               LLC and TechTrex, Inc.




  4844-2325-4751.1                                3
Case 1:20-cv-24342-RNS Document 23 Entered on FLSD Docket 03/08/2021 Page 4 of 5




                                   CERTIFICATE OF SERVICE

          I hereby certify that on March 8, 2021, I electronically filed the foregoing with the Clerk

  of the Court using CM/ECF. I also certify that the foregoing document is being served this day

  on all counsel of record or pro se parties identified on the attached Service List in the manner

  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in

  some other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.

                                                   s/ John A. Camp
                                                   Attorney




  4844-2325-4751.1                                 4
Case 1:20-cv-24342-RNS Document 23 Entered on FLSD Docket 03/08/2021 Page 5 of 5




                                           SERVICE LIST

                     PayRange Inc. v. KioSoft Technologies, LLC and TechTrex, Inc.
                                    Case No.: 1:20-cv-24342-RNS
                        United States District Court, Southern District of Florida

  Joseph R. Englander                                 James C. Yoon (PHV)
  FOWLER WHITE BURNETT                                Ryan R. Smith (PHV)
  1395 Brickell Avenue, 14th Floor                    Jamie Y. Otto (PHV)
  Miami, Florida 33131                                George Edward Powell III (PHV)
  Telephone: (305) 789-9259                           Neil N. Desai (PHV)
  Facsimile: (305) 728-7559                           WILSON SONSINI GOODRICH & ROSATI
  Email: jenglander@fowler-white.com                  Professional Corporation
                                                      650 Page Mill Road
  Counsel for Plaintiff PayRange Inc.                 Palo Alto, CA 94304-1050
                                                      Telephone: (650) 493-9300
  VIA CM/ECF                                          Facsimile: (650) 565-5100
                                                      Email: jyoon@wsgr.com, rsmith@wsgr.com,
                                                      jotto@wsgr.com, epowell@wsgr.com,
                                                      ndesai@wsgr.com

                                                      VIA CM/ECF




  4844-2325-4751.1                                5
